Order, Supreme Court, Bronx County (Luis Gonzalez, J.), entered May 30, 1996, which granted plaintiff’s motion for a default judgment against defendant-appellant, unanimously affirmed, without costs.
Appellant’s assertion that he thought his answer would be served along with his mother’s, without explaining exactly what led him to this belief or submitting an affidavit from his mother explaining her involvement with his answer, is insufficient to excuse his default in appearance. Nor does appellant set forth a meritorious defense in asserting that plaintiff consented to the payments made on his behalf from the trust by his successor trustee, without submitting any supporting affidavits or documentation from those who might have knowledge of such consent. No genuine issues are raised as to the propriety of service. Concur—Sullivan, J. P., Milonas, Rosenberger and Tom, JJ.